Citation Nr: 0030262	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 


REMAND

The veteran maintains that his lung cancer and skin cancer 
are due primarily to smoking in service.  

For claims such as the veteran's, which were filed prior to 
June 9, 1998, service connection was possible for 
disabilities based upon tobacco use in service or for 
disabilities secondary to nicotine dependence which arose 
from a veteran's tobacco use during service..  VAOPGCPREC 2-
93, 58 Fed. Reg. 42,756 (1993); VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  Service connection was not precluded for 
any disability allegedly related to tobacco use which was not 
diagnosed until after service; however, it had to be 
demonstrated that the disability resulted from use of tobacco 
during service.  Moreover, the possible effect of smoking 
before or after service had to be taken into consideration.  
As to service connection for disability secondary to nicotine 
dependence, it had to be determined whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence could be considered the proximate cause of 
the disability resulting from the use of tobacco products by 
the veteran.  

During the course of this appeal, legislation was enacted 
which effectively prohibited service connection for 
disability due to the use of tobacco products during a 
veteran's period of active service.  See 38 U.S.C.A. § 1103 
(West Supp. 1999).  That law, however, did not affect claims, 
such as the veteran's, which were filed prior to June 9, 
1998.  
During the course of this appeal, legislation was also 
enacted with respect to VA's duty to assist the veteran in 
regard to his claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (Nov. 9, 2000, 114 Stat. 2096).  That 
legislation was enacted after the veteran's case was 
transferred to the Board, and, as such, has not been 
considered by the RO.

In December 1975, the veteran was treated by R. I. B., D.O., 
for multiple musculoskeletal disabilities.  He complained of 
a history of an abscess on the left lung on three occasions.  
It was unclear whether the veteran had been treated for such 
abscesses, and if so, where.

In correspondence mailed to the RO in December 1999, the 
veteran reported that he had been treated for cancer of the 
left lung at the VA hospital in St. Louis.  He also reported 
treatment at a hospital in Grand Rapids.  It does not appear 
that there has been any attempt to clarify the dates of such 
treatment or to identify the hospital in Grand Rapids, such 
that those records may be obtained.  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to service connection for 
lung cancer and entitlement to service 
connection for skin cancer.  In 
particular, the RO should request the 
dates of any treatment for 3 lung 
abscesses prior to December 1975; the 
dates of treatment for lung cancer at the 
VA hospital in St. Louis; and the 
identity of the hospital in Grand Rapids, 
where he also received treatment for lung 
cancer.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

2.  If so indicated by any additional 
evidence, the RO should schedule the 
veteran for a respiratory examination to 
determine the nature, extent, and 
etiology any respiratory disability found 
to be present.  All indicated tests and 
studies should be performed, and any 
indicated consultations should also be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  Should lung cancer be found, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that such disability resulted from 
use of tobacco during service.  Such an 
opinion must consider the possible effect 
of smoking before and after service.  The 
examiner should also render an opinion as 
to whether it is at least as likely as 
not that the veteran acquired a 
dependence on nicotine in service, and, 
if so, whether it is at least as likely 
as not that such dependence could be 
considered the proximate cause of the 
lung cancer resulting from the use of 
tobacco products by the veteran.  The 
rationale for all opinions must be set 
forth.

3.  If so indicated by any additional 
evidence, the RO should also schedule the 
veteran for a dermatologic examination to 
determine the nature, extent, and 
etiology any skin disability found to be 
present.  All indicated tests and studies 
should be performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed. Should skin 
cancer be found, the examiner should 
render an opinion as to whether it is at 
least as likely as not that such 
disability resulted from use of tobacco 
during service.  Such an opinion must 
consider the possible effect of smoking 
before and after service.  The examiner 
should also render an opinion as to 
whether it is at least as likely as not 
that the veteran acquired a dependence on 
nicotine in service, and, if so, whether 
it is at least as likely as not that such 
dependence could be considered the 
proximate cause of the skin cancer 
resulting from the use of tobacco 
products by the veteran.  The rationale 
for all opinions must be set forth.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
service connection for cancer of the left 
lung and for skin cancer.  In so doing, 
the RO must ensure that it meets the duty 
to assist the veteran as set forth in 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (Nov. 9, 2000, 114 
Stat. 2096).  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  The veteran need take no 
action until he is notified.  It must be emphasized, however, 
that he does have the right to submit any additional evidence 
and/or argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-373 (1999).



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

 

